19-01293-jlg     Doc 16    Filed 06/17/19     Entered 06/17/19 16:50:25       Main Document
                                             Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
GSCP VI EDGEMARC HOLDINGS, L.L.C.,       :
GSCP VI PARALLEL EDGEMARC HOLDINGS,      :
L.L.C., WSEP AND BRIDGE 2012 EDGEMARC    :
HOLDINGS, L.L.C., AND EM HOLDCO LLC,     :
                                         :
           Plaintiffs,                   : Adv. Proc. No. 19-01293 (JLG)
                                         :
 vs.                                     :
                                         :
ETC NORTHEAST PIPELINE, LLC,             :
                                         :
           Defendant.                    :
                                         :
 --------------------------------------- X

               MOTION FOR ADMISSION TO PRACTICE, PRO HAC VICE

       I, Michael P. Lynn, request admission, pro hac vice, before the Honorable James L.

Garrity, Jr. to represent ETC Northeast Pipeline, LLC in the above-referenced adversary

proceeding.

       I certify that I am a member in good standing of the Bar of the State of Texas and the

bar(s) of the United States District Court for the Northern, Southern, Eastern, and Western

Districts of Texas.

       I have submitted the filing fee of $200.00 with this pro hac vice motion for admission.

Dated: June 17, 2019                     LYNN PINKER COX & HURST, L.L.P.

                                         /s/ Michael P. Lynn
                                         Michael P. Lynn
                                         2100 Ross Avenue, Suite 2700
                                         Dallas, Texas 75201
                                         Telephone: (214) 981-3800
                                         Facsimile: (214) 981-3839
                                         Email: mlynn@lynnllp.com

                                         Counsel to ETC Northeast Pipeline, LLC
